


Exhibit 10.5

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

(AMENDED AND RESTATED AS OF FEBRUARY 1, 2012)

 

--------------------------------------------------------------------------------


 

SYNCHRONOSS TECHNOLOGIES, INC.
EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1.   PURPOSE OF THE PLAN.

 

The purpose of the Plan is to provide Eligible Employees with an opportunity to
increase their proprietary interest in the success of the Company by purchasing
Stock from the Company on favorable terms and to pay for such purchases through
payroll deductions.

 

SECTION 2.   ADMINISTRATION OF THE PLAN.

 

(a)           Committee Composition.  The Committee shall administer the Plan. 
The Committee shall consist exclusively of one or more members of the Board, who
shall be appointed by the Board.

 

(b)           Committee Responsibilities.  The Committee shall interpret the
Plan and make all other policy decisions relating to the operation of the Plan. 
The Committee may adopt such rules, guidelines and forms as it deems appropriate
to implement the Plan.  The Committee’s determinations under the Plan shall be
final and binding on all persons.

 

SECTION 3.   STOCK OFFERED UNDER THE PLAN.

 

(a)           Authorized Shares.  The number of shares of Stock available for
purchase under the Plan shall be 500,000 shares of the Company’s Common Stock
(subject to adjustment pursuant to Subsection (b) below).  Shares of Stock
issued pursuant to the Plan may be authorized but unissued shares or treasury
shares.

 

(b)           Anti-Dilution Adjustments.   In the event that any dividend or
other distribution (whether in the form of cash, Stock or other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Stock or other securities of the Company, or other
similar change in the corporate structure of the Company affecting the Stock and
effected without receipt or payment of consideration by the Company occurs, then
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, there will be a
proportionate adjustment of the number and class of Stock that may be delivered
under the Plan, the Purchase Price per share and the number of shares of Stock
covered by each option under the Plan which has not yet been exercised, and the
numerical limits of Sections 3(a) and 9(c).

 

(c)           Reorganizations.  Any other provision of the Plan notwithstanding,
in the event of a Corporate Reorganization, the Plan may be continued or assumed
by the surviving corporation or its parent corporation.  If such acquirer
refuses to continue or assume the Plan, then, immediately prior to the effective
time of the Corporate Reorganization, any Offering Period then in progress shall
terminate, and a new Purchase Date for each such Offering Period will be set,
which shall be a date prior to the effective time of the Corporate
Reorganization, and the amounts in each Participant’s Plan Account shall be
applied to the purchase of Stock. In the

 

--------------------------------------------------------------------------------


 

event a new Purchase Date is set under this Section 3(c), Participants will be
given notice of the new Purchase Date.  The Plan shall in no event be construed
to restrict in any way the Company’s right to undertake a dissolution,
liquidation, merger, consolidation or other reorganization.

 

SECTION 4.   ENROLLMENT AND PARTICIPATION.

 

(a)           Offering Periods and Purchase Periods.

 

(i)            Base Offering Periods.  The Committee may establish Offering
Periods of such frequency and duration as it may from time to time determine as
appropriate (the “Base Offering Periods”); provided that a Base Offering Period
shall in no event be longer than 24 months (or such other period as may be
imposed under applicable tax law).  The Base Offering Periods are intended to
qualify under Code Section 423.  Unless changed by the Committee, the Plan shall
operate such that two Base Offering Periods, each of six months’ duration and
each including a single six-month Purchase Period, will commence on February 16
and August 16 of each year.  The Committee may determine that the first Base
Offering Period applicable to the Eligible Employees of a new Participating
Company shall commence on any date specified by the Committee.  The Committee
shall determine when the subsequent Base Offering Period will commence.

 

(ii)           Additional Offering Periods.  At the discretion of the Committee,
additional Offering Periods may be conducted under the Plan (the “Additional
Offering Periods”).  Such Additional Offering Periods may, but need not, qualify
under Code Section 423.  The Committee shall determine the commencement and
duration of each Additional Offering Period, and Additional Offering Periods may
be consecutive or overlapping.  The other terms and conditions of each
Additional Offering Period shall be those set forth in this Plan document, with
such changes or additional features as the Committee determines necessary to
comply with local law.

 

(iii)          Separate Offerings.  Each Base Offering Period and Additional
Offering Period conducted under the Plan is intended to constitute a separate
“offering” for purposes of Code Section 423.

 

(iv)          Equal Rights and Privileges.  To the extent an Offering Period is
intended to qualify under Code Section 423, all participants in such Offering
Period shall have the same rights and privileges with respect to their
participation in such Offering Period in accordance with Code Section 423 and
the regulations thereunder except for differences that may be mandated by local
law and are consistent with the requirements of Code Section 423(b)(5).

 

(b)           Enrollment.  In the case of any individual who qualifies as an
Eligible Employee on the first day of any Offering Period, he or she may elect
to become a Participant on such day by electing to participate with the Stock
Plan Administrator prior to the commencement of the Offering Period.

 

2

--------------------------------------------------------------------------------


 

(c)           Duration of Participation.  Once enrolled in the Plan, a
Participant shall continue to participate in the Plan until he or she:

 

(i)            Reaches the end of the Offering Period or Purchase Period, as
applicable, in which his or her employee contributions were discontinued under
Section 5(c) or 9(b);

 

(ii)           Withdraws from the Plan under Section 6(a); or

 

(iii)          Ceases to be an Eligible Employee.

 

A Participant whose employee contributions were discontinued automatically under
Section 9(b) shall automatically resume participation at the beginning of the
earliest Offering Period ending in a later calendar year, if he or she then is
an Eligible Employee.  In all other cases, a former Participant may again become
a Participant, if he or she then is an Eligible Employee, by following the
procedure described in Subsection (b) above.

 

SECTION 5.   EMPLOYEE CONTRIBUTIONS.

 

(a)           Commencement of Payroll Deductions.  A Participant may purchase
shares of Stock under the Plan solely by means of payroll deductions.  Payroll
deductions shall commence as soon as reasonably practicable after the Stock Plan
Administrator has received the prescribed enrollment form.

 

(b)           Amount of Payroll Deductions.  An Eligible Employee shall
designate on the prescribed enrollment form the portion of his or her
Compensation that he or she elects to have withheld for the purchase of Stock. 
Such portion shall be either (i) a dollar amount of up to 10% of the Eligible
Employee’s Compensation or (ii) a whole percentage of the Eligible Employee’s
Compensation, but not less than 1% nor more than 10%.

 

(c)           Reducing Withholding Rate or Discontinuing Payroll Deductions.  If
a Participant wishes to reduce his or her rate of payroll withholding, such
Participant may do so by making the reductions with the Stock Plan Administrator
at any time.  The new withholding rate shall be effective as soon as reasonably
practicable after the Participant has entered the changes in their account with
the Stock Plan Administrator.  The new withholding rate may be a new dollar
amount or 0% or any whole percentage of the Participant’s Compensation, but not
more than his or her old withholding rate.  No Participant shall make more than
one election under this Subsection (c) during any Purchase Period except that a
Participant may make a second election to elect 0% as the percentage of
Compensation to be withheld.  (In addition, employee contributions may be
discontinued automatically pursuant to Section 9(b).)

 

(d)           Increasing Withholding Rate.  If a Participant wishes to increase
his or her rate of payroll withholding, such Participant may do so by filing a
new enrollment form with the Stock Plan Administrator.  The new withholding rate
may be effective on the first day of the next-upcoming Offering Period in which
the Participant participates.  The new withholding rate may be a new dollar
amount or any whole percentage of the Participant’s Compensation, but not less
than 1% nor more than 10%.  An increase in a Participant’s rate of payroll
withholding may not take effect during an Offering Period.

 

3

--------------------------------------------------------------------------------


 

SECTION 6.   WITHDRAWAL FROM THE PLAN.

 

(a)           Withdrawal.  A Participant may elect to withdraw from the Plan
(or, if applicable, from an Offering Period) by electing out with the Stock Plan
Administrator at any time before a Purchase Date.  As soon as reasonably
practicable thereafter, payroll deductions shall cease and the entire amount
credited to the Participant’s Plan Account with respect to such Offering Period
shall be refunded to him or her in cash, without interest.  No partial
withdrawals from an Offering Period shall be permitted.

 

(b)           Re-Enrollment After Withdrawal.  A former Participant who has
withdrawn from the Plan shall not be a Participant until he or she re-enrolls in
the Plan under Section 4(b).  Re-enrollment may be effective only at the
commencement of an Offering Period.

 

SECTION 7.   CHANGE IN EMPLOYMENT STATUS.

 

(a)           Termination of Employment.  Termination of employment as an
Eligible Employee for any reason, including death, shall be treated as an
automatic withdrawal from the Plan under Section 6(a).  (A transfer from one
Participating Company to another shall not be treated as a termination of
employment provided that each Participating Company is then participating in the
same Offering Period.)

 

(b)           Leave of Absence.  For purposes of the Plan, employment shall not
be deemed to terminate when the Participant goes on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by the
Company in writing.  Employment, however, shall be deemed to terminate on the
first day three months following the date the Participant goes on a leave,
unless a contract or statute guarantees his or her right to return to work. 
Employment shall be deemed to terminate in any event when the approved leave
ends, unless the Participant immediately returns to work.

 

(c)           Death.  In the event of the Participant’s death, the amount
credited to his or her Plan Account shall be paid to a beneficiary designated by
him or her for this purpose on the prescribed form or, if none, to the
Participant’s estate.  Such form shall be valid only if it was filed with the
Company at the prescribed location before the Participant’s death.

 

SECTION 8.   PLAN ACCOUNTS AND PURCHASE OF SHARES.

 

(a)           Plan Accounts.  The Company shall maintain a Plan Account on its
books in the name of each Participant.  Whenever an amount is deducted from the
Participant’s Compensation under the Plan, such amount shall be credited to the
Participant’s Plan Account.  Amounts credited to Plan Accounts shall not be
trust funds and may be commingled with the Company’s general assets and applied
to general corporate purposes.  No interest shall be credited to Plan Accounts.

 

(b)           Purchase Price.  The Purchase Price for each share of Stock
purchased on a Purchase Date shall be the lower of:

 

(i)            85% of the Fair Market Value of such share on the first day of
such Offering Period; or

 

4

--------------------------------------------------------------------------------


 

(ii)           85% of the Fair Market Value of such share on the Purchase Date.

 

(c)           Number of Shares Purchased.  On each Purchase Date, each
Participant shall be deemed to have elected to purchase the number of shares of
Stock calculated in accordance with this Subsection (c), unless the Participant
has previously elected to withdraw from the Offering Period in accordance with
Section 6(a).  The amount then in the Participant’s Plan Account shall be
divided by the Purchase Price, and the number of shares that results (rounded
down to the next lower whole share) shall be purchased from the Company with the
funds in the Participant’s Plan Account.  The foregoing number of shares of
Stock purchasable by a Participant are subject to the limitations set forth in
Section 9.  No fractional shares will be purchased.  Contributions left over as
a result of such fractional shares will be rolled over to the next Offering
Period.

 

(d)           Available Shares Insufficient.  In the event that the aggregate
number of shares that all Participants elect to purchase with respect to a
particular Purchase Period exceeds (i) the number of shares of Stock that were
available under Section 3 above for sale under the Plan on the first day of the
applicable Offering Period, or (ii) the number of shares that were available
under Section 3 above for sale under the Plan on the applicable Purchase Date,
then the number of shares to which each Participant is entitled shall be
determined by multiplying the number of shares available for issuance by a
fraction.  The numerator of such fraction is the number of shares that such
Participant has elected to purchase, and the denominator of such fraction is the
number of shares that all Participants have elected to purchase.  The Company
may make a pro rata allocation of the shares available on the first day of an
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company’s stockholders subsequent to such date.  In the event of a pro-rata
allocation under this Section (d), the Committee may determine in its discretion
to continue all Offering Periods then in effect or terminate all Offering
Periods then in effect pursuant to Section 14.

 

(e)           Issuance of Stock.  The shares of Stock purchased by a Participant
under the Plan may be registered in the name of such Participant.  The Company
may permit or require that shares be deposited directly with a broker designated
by the Company or to a designated agent of the Company, and the Company may
utilize electronic or automated methods of share transfer. The Company may
require that shares be retained with such broker or agent for a designated
period of time and/or may establish other procedures to permit tracking of
disqualifying dispositions of such shares.  (The two preceding sentences shall
apply whether or not the Participant is required to pay income tax in the United
States.)

 

(f)            Tax Withholding.  To the extent required by applicable federal,
state, local or foreign law, a Participant shall make arrangements satisfactory
to the Company for the satisfaction of any withholding tax obligations that
arise in connection with the Plan.  The Company shall not be required to issue
any shares of Stock under the Plan until such obligations, if any, are
satisfied.

 

(g)           Unused Cash Balances.  Subject to the final sentence of
Section 8(c), an amount remaining in the Participant’s Plan Account that
represents the Purchase Price for any fractional share shall be carried over in
the Participant’s Plan Account to the next Purchase

 

5

--------------------------------------------------------------------------------


 

Period.  Any amount remaining in the Participant’s Plan Account that represents
the Purchase Price for whole shares that could not be purchased by reason of
Subsection (d) above or Section 9(b) shall be refunded to the Participant in
cash, without interest.

 

SECTION 9          PLAN LIMITATIONS.

 

(a)           Five Percent Limit.  Any other provision of the Plan
notwithstanding, no Participant shall be granted a right to purchase Stock under
the Plan if such Participant, immediately after his or her election to purchase
such Stock, would own stock possessing more than 5% of the total combined voting
power or value of all classes of stock of the Company or any parent or
Subsidiary of the Company, determined in accordance with applicable tax law.

 

(b)           Dollar Limit.  Any other provision of the Plan notwithstanding, no
Participant shall purchase Stock with a Fair Market Value in excess of the
following limit:

 

(i)            In the case of Stock purchased during an Offering Period that
commenced in the current calendar year, the limit shall be equal to (A) $25,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased under the Plan in the current calendar year.

 

(ii)           In the case of Stock purchased during an Offering Period that
commenced in the immediately preceding calendar year, the limit shall be equal
to (A) $50,000 minus (B) the Fair Market Value of the Stock that the Participant
previously purchased under the Plan in the current calendar year and in the
immediately preceding calendar year.

 

(iii)          In the case of Stock purchased during an Offering Period that
commenced in the second calendar year before the current calendar year, the
limit shall be equal to (A) $75,000 minus (B) the Fair Market Value of the Stock
that the Participant previously purchased under the Plan in the current calendar
year and in the immediately preceding two calendar years.

 

For all purposes under this Subsection (b), (A) the Fair Market Value of Stock
shall be determined as of the beginning of the Offering Period in which such
Stock is purchased; and (B) this Plan shall be aggregated with any other
employee stock purchase plans of the Company (or any parent or Subsidiary of the
Company) described in Code Section 423.  If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the Plan, then his or her
employee contributions shall automatically be discontinued and shall
automatically resume at the beginning of the next Offering Period with a
scheduled Purchase Date in the next calendar year, provided that he or she is an
Eligible Employee at the beginning of such Offering Period.

 

(c)           Purchase Period Share Purchase Limit.  Any other provision of the
Plan notwithstanding, no Participant shall purchase more than 1,000 shares of
Stock with respect to any Purchase Period; provided that the Committee may, for
future Offering Periods, increase or decrease in its absolute discretion, the
maximum number of shares of Stock that a Participant may purchase during each
Purchase Period.

 

6

--------------------------------------------------------------------------------


 

SECTION 10          RIGHTS NOT TRANSFERABLE.

 

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution.  If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).

 

SECTION 11        NO RIGHTS AS AN EMPLOYEE.

 

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

 

SECTION 12        NO RIGHTS AS A STOCKHOLDER.

 

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the applicable Purchase Date.

 

SECTION 13        SECURITIES LAW REQUIREMENTS.

 

Shares of Stock shall not be issued, and the Company shall have no liability for
failure to issue shares of Stock, under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

 

SECTION 14        AMENDMENT OR DISCONTINUANCE.

 

(a)         General Rule.  The Committee, in its sole discretion, may amend,
suspend, or terminate the Plan, or any part thereof, at any time and for any
reason. If the Plan is terminated, the Committee, in its discretion, may elect
to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Stock on the next Purchase Date, or may
elect to permit Offering Periods to expire in accordance with their terms (and
subject to any adjustment pursuant to Section 3(b) or (c)). If the Offering
Periods are terminated prior to expiration, all amounts then credited to
Participants’ accounts which have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under local laws) as soon as administratively practicable.

 

(b)           Committee’s Discretion.  Without stockholder consent and without
limiting Section 14(a), the Committee will be entitled to change the Offering
Periods, limit the frequency and/or number of changes in the amount withheld
during an Offering Period, establish

 

7

--------------------------------------------------------------------------------


 

the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Stock for each Participant
properly correspond with amounts withheld from the Participant’s Compensation,
and establish such other limitations or procedures as it determines in its sole
discretion advisable which are consistent with the Plan.

 

(c)           Accounting Consideration.  In the event the Committee determines
that the ongoing operation of the Plan may result in unfavorable financial
accounting consequences, the Committee may, in its discretion and, to the extent
necessary or desirable, modify, amend or terminate the Plan to reduce or
eliminate such accounting consequence including, but not limited to:

 

(i)            Amending the Plan to conform with the safe harbor definition
under Financial Accounting Standards Board Accounting Standards Codification
Topic 718, including with respect to an Offering Period underway at the time;

 

(ii)           Altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;

 

(iii)          Shortening any Offering Period by setting a new Purchase Date,
including an Offering Period underway at the time of the Committee’s action;

 

(iv)          Reducing the maximum percentage of Compensation a Participant may
elect to set aside as payroll deductions; and

 

(v)           Reducing the maximum number of shares of Stock a Participant may
purchase during any Purchase Period.

 

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.

 

.  Except as provided in Section 3, any increase in the aggregate number of
shares of Stock that may be issued under the Plan shall be subject to the
approval of the Company’s stockholders.  In addition, any other amendment of the
Plan shall be subject to the approval of the Company’s stockholders to the
extent required under Section 14(e) or by any applicable law or regulation.

 

.  The Plan shall terminate automatically 20 years after its adoption by the
Board, unless (i) the Plan is extended by the Board and (ii) the extension is
approved within 12 months by a vote of the stockholders of the Company.

 

8

--------------------------------------------------------------------------------


 

SECTION 15        PLAN HISTORY.

 

The Board adopted the Plan on April 22, 2008.  The Company’s stockholders
approved the basic terms of the Plan at the 2008 Annual Meeting of Stockholders
on May 15, 2008.

 

SECTION 16        DEFINITIONS.

 

(a)           “Board” means the Board of Directors of the Company, as
constituted from time to time.

 

(b)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(c)           “Committee” means a committee of the Board, as described in
Section 2.

 

(d)           “Company” means Synchronoss Technologies, Inc., a Delaware
corporation.

 

(e)           “Compensation” means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions, overtime pay and shift premiums, plus
(ii) any pre-tax contributions made by the Participant under Code
Sections 401(k) or 125.  “Compensation” shall exclude all non-cash items, moving
or relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, contributions or benefits received under
employee benefit plans, income attributable to equity compensation awards of the
Company, and similar items.  The Committee shall determine whether a particular
item is included in Compensation.

 

(f)            “Corporate Reorganization” means:

 

(i)            The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization; or

 

(ii)           The sale, transfer or other disposition of all or substantially
all of the Company’s assets or the complete liquidation or dissolution of the
Company.

 

(g)           “Eligible Employee” means a common law employee of a Participating
Company who is customarily employed for more than five months per calendar year
and at least 20 hours per week.  The foregoing notwithstanding, an individual
shall not be considered an Eligible Employee if his or her participation in the
Plan is prohibited by the law of any country that has jurisdiction over him or
her.  In addition, the Committee may determine prior to the commencement of an
Offering Period not to exclude part-time employees or exclude employees whose
customary employment is for fewer hours per week or fewer months in a calendar
year; provided that such terms are applied in an identical manner to all
employees of every Participating Company in such Offering Period.

 

(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

9

--------------------------------------------------------------------------------


 

(i)            “Fair Market Value” means the price at which Stock was last sold
in the principal U.S. market for the Stock on the applicable date or, if the
applicable date was not a trading day, on the last trading day prior to the
applicable date.  If Stock is no longer traded on a public U.S. securities
market, the Fair Market Value shall be determined by the Committee in good faith
on such basis as it deems appropriate.  The Committee’s determination shall be
conclusive and binding on all persons.

 

(j)            “Offering Period” means any period, including Base Offering
Periods and Additional Offering Periods, with respect to which the right to
purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a).

 

(k)           “Participant” means an Eligible Employee who participates in the
Plan, as provided in Section 4.

 

(l)            “Participating Company” means (i) the Company and (ii) each
present or future Subsidiary designated by the Committee as a Participating
Company.

 

(m)          “Plan” means this Synchronoss Technologies, Inc. Employee Stock
Purchase Plan, as it may be amended from time to time.

 

(n)           “Plan Account” means the account established for each Participant
pursuant to Section 8(a).

 

(o)           “Purchase Date”means the last trading day of a Purchase Period.

 

(p)           “Purchase Period”means a period within an Offering Period (which
for an Offering Period with only a single Purchase Period would be coterminous
with the Offering Period) during which contributions may be made toward the
purchase of Stock under the Plan, as determined pursuant to Section 4(a).

 

(q)           “Purchase Price” means the price at which Participants may
purchase Stock under the Plan, as determined pursuant to Section 8(b).

 

(r)            “Stock” means the Common Stock of the Company.

 

(s)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

(t)            “Stock Plan Administrator” means the Company’s provider aiding in
the management of the Company’s stock plans.

 

10

--------------------------------------------------------------------------------
